DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for foreign priority under 35 U.S.C. 119(a-d) is acknowledged. However, the foreign application upon which priority is claimed fails to provide adequate support for claims 1-18 of this application. In particular, the European Application 17305955.1 does not provide support for  demining the postural and visual behavior.  It is noted the language of claim 2 is also not supported in the European Application.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the lenses, the storage and memory to perform the steps as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because the Figure presents empty blocks of steps which do not exhibit the invention.  Please describe the steps in the blocks.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  Claims disclose the step’s label, i.e. S1, S2, S3 and S4.  Dependent claims 2-18 also include steps such as S5-S8 and S11, S20-S21.  Also the steps are not in order – for instance the steps s7-s8 in claim 3 depends on claim 1 which has only S1-S4.  Please review all claims to remove the step label.   Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 3 recites the limitation “an optical function” in line 5 twice.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim 17 recites “an optical lens adapted for a person…determined by the method.”  It is unclear how the optical function is determined as method  is for determining a visual and postural behavior and which of these processes are required for the lenses.  Please review the claim and clarify the claim language.  The Office suggests rewriting the independent claim 17 with the language from claim 3 (including the limitations of claim 1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-10, 15-18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Fonte et al (US 2016/0299360 and hereafter referred to as “Fonte”).
Regarding Claim 1, Fonte discloses a method for determining a visual and postural behavior a person, the method comprising: 
a person image receiving step S1 during which a plurality of images of the person are received (Page 5-6, paragraph 0046, 0049, Page 12, paragraph 0090), 
a context determining step S2 during which the plurality of images of the person are analyzed so as to determine context data representative of the context in which the person is on each image of the plurality of images (Page 5-6, paragraph 0049, Page 11-12, paragraph 0080, 0085, 0086, 0090, 0097, Figure 9, 907), 
an analyzing step S3 during which the plurality of images of the person are analyzed so as to determine at least one oculomotor parameter of the person (Page 9, paragraph 0092, Page 11, paragraph 0080, 0082), and 
a postural and visual behavior determining step S4 during which the optical and postural behavior of the person is determined based at least on the at least one oculomotor parameter and the context data (Page 9, paragraph 0092).  
Regarding Claim 3, Fonte discloses all the limitations of Claim 1.  Fonte discloses comprising: a prescription data receiving step S7 during which prescription data of the person are received, and an optical function determining step S8 during which an optical function adapted for the wearer is determined based at least on the prescription data and the postural and visual behavior of the person (Page 3, paragraph 0023, Page 5, paragraph 0044, Page, paragraph 0074).  
Regarding Claim 4, Fonte discloses all the limitations of Claim 1.  Fonte discloses wherein the optical function is adapted for the person in at least one context (paragraphs 0023-0025).  
Regarding Claim 7, Fonte discloses all the limitations of Claim 1.  Fonte discloses wherein the plurality of images of the person received during the person image receiving step are received from at least one distant image data base (Paragraph 0071, Figure 6).  
Regarding Claim 8, Fonte discloses all the limitations of Claim 1.  Fonte discloses wherein the plurality of images of the person received during the person image receiving step comprises at least part of the person's face, for example at least the person's eyes (paragraph 0092, Figure 9).  
Regarding Claim 9, Fonte discloses all the limitations of Claim 1.  Fonte discloses wherein the plurality of images of the person received during the person image receiving step comprise static images and/or videos of the person (paragraphs 0046).  
Regarding Claim 10, Fonte discloses all the limitations of Claim 1.  Fonte discloses wherein the at least one oculomotor parameter relates at least to the gazing direction of the person (paragraph 0049, 0090).  
	Regarding Claim 15, Fonte discloses all the limitations of Claim 1.  Fonte discloses further comprising: prior to the context determining step a context data receiving step S20 during which context data representative of the at least one context are received, and further to the context determining step an image selection step S21 during which a plurality of images of the at least one person in the at least one context are selected, wherein during the analyzing step the selected plurality of images of the at least one person are analyzed (Page 9, paragraph 0092, Page 11, paragraph 0080, 0082).  
	Regarding Claim 16, Fonte discloses all the limitations of Claim 1.  Fonte discloses further comprising: prior to the context determining and analyzing steps an image selection step SI I during which the images of the person wearing single vision ophthalmic lenses or no ophthalmic lenses are selected, wherein the context determining and analyzing steps are carried out on the selected images (Page 2, paragraph 0023-0025, Figures 8 and 9).  
Regarding Claim 17, Fonte discloses an optical lens adapted for a person having an optical function determined by the method according to claim 3 (paragraphs 0023-0025).  
Regarding Claim 18, Fonte discloses a non-transitory computer program product comprising one or more stored sequences of instructions that are accessible to a processor and which, when executed by the processor, causes the processor to carry out the steps of the method according to claim 1 (See rejection of claim 1, Page 1, paragraph 0008, Figure 1, Figure 8, Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Jeong (US 10,303,250).
Regarding Claim 2, Fonte discloses all the limitations of Claim 1.  Fonte discloses a reference postural and visual behavior data receiving step S5 during which reference postural and visual behavior data are received (Page 12, paragraph 0090, 0092, Figure 8, Figure 9), the reference postural and visual behavior data corresponding to the appropriate postural and visual behavior of a reference person wearing lenses of a specific prescription adapted to said reference person (paragraph 0023, 0065, 0074).  Fonte does not explicitly disclose a comparison step S6 during which reference postural and visual behavior data and the postural and visual behavior of the person are compared so as to determine a lens utilization anomaly, the lens utilization anomaly referring to an 2Docket No. 527933US Preliminary Amendment inappropriate utilization of the lenses and/or the utilization of lenses not adapted for the person.  Jeong discloses a reference postural and visual behavior data receiving step S5 during which reference postural and visual behavior data are received a comparison step S6 during which reference postural and visual behavior data and the postural and visual behavior of the person are compared so as to determine a lens utilization anomaly, the lens utilization anomaly referring to an 2Docket No. 527933US Preliminary Amendment inappropriate utilization of the lenses and/or the utilization of lenses not adapted for the person (Abstract, Column 9, lines 48-67,  Column 10, lines 1-3, 10-30).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Jeong in order to receive an undistorted image (Column 10, lines 10-30) as disclosed by Jeong.

Claim 5, 11, 13, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Fayolle et al (US 2017/0059886 and hereafter referred to as “Fayolle”).
Regarding Claim 5, Fonte discloses all the limitations of Claim 3.  Fonte
is silent  wherein during the optical function determining step a dioptric function adapted for the person is determined.   Fayolle discloses wherein during the optical function determining step a dioptric function adapted for the person is determined (paragraph 0135, 0136, 0139, 0174, 0175).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Fayolle in order to optimize the method for determining the ophthalmic lenses (Page 1, paragraph 0005, 0021) as disclosed by Fayolle.
Regarding Claim 11, Fonte discloses all the limitations of Claim 1.  Fonte is silent  wherein the at least one oculomotor parameter relates at least to the gazing distance of the person.  Fayolle discloses wherein the at least one oculomotor parameter relates at least to the gazing distance of the person (paragraph 0089, 0105, 0107).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Fayolle in order to optimize the method for determining the ophthalmic lenses (Page 1, paragraph 005, 0021) and accurate information (Paragraph 0089) as disclosed by Fayolle.
Regarding Claim 13, Fonte discloses all the limitations of Claim 1.  Fonte is silent  is silent on the limitation.  Fayolle discloses wherein the context data relate to the activity carried out by the person on the images (paragraph 0096, 0099, 0100).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Fayolle in order to optimize the method for determining the ophthalmic lenses (Page 1, paragraph 0005, 0021) and accurate information (Paragraph 0089) as disclosed by Fayolle.
Regarding Claim 14, Fonte discloses all the limitations of Claim 1.  Fonte is silent  is silent on the limitation.  Fayolle discloses wherein the context data relate to the visual environment of the person on the images (paragraph 0096, 0099, 0101).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Fayolle in order to optimize the method for determining the ophthalmic lenses (Page 1, paragraph 0005, 0021) and accurate information (Paragraph 0089) as disclosed by Fayolle.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Scherlen et al (US 2019/0212581 and hereafter referred to as “Scherlen”).
Regarding Claim 6, Fonte discloses all the limitations of Claim 3.  Fonte discloses photochromic adapted for the person is determined (paragraph 0026, 0061) is silent on electrochromic function.   Scherlen discloses wherein during the optical function determining step an electrochromic function adapted for the person is determined (paragraph 0294).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Scherlen in order to allow you to control the amount of light that passes through them.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Tran et al (US 2019/0060602 and hereafter referred to as “Tran”).
Regarding Claim 12, Fonte discloses all the limitations of Claim 1.  Fonte discloses pose and orientation (paragraph 0049) but does not explicitly disclose the limitation.   Tran discloses wherein the at least one oculomotor parameter relates at least to the position and orientation of the head of the person (paragraph 0271-0272, 0282).  Therefore it would have obvious to one of ordinary skill in the art before the effective filing date to modify the invention to include the missing limitations as taught by Tran in order to accurately determine the extent to what the user may view at any given instant  (paragraph 0283) and accurate information (Paragraph 0089) as disclosed by Tran.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



May 20, 2022